Case 2:20-ap-01628-ER        Doc 21 Filed 05/13/21 Entered 05/13/21 11:31:33                    Desc
                             Main Document     Page 1 of 10




                                                                      FILED & ENTERED

                                                                            MAY 13 2021

                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
                                                                       BY evangeli DEPUTY CLERK




                    UNITED STATES BANKRUPTCY COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                             LOS ANGELES DIVISION


 In re:       Shoezoo.com, LLC, Debtor.            Case No.:    2:19-bk-18382-ER
                                                   Adv. No.:    2:20-ap-01628-ER
                                                   SCHEDULING ORDER
 John J Menchaca, Chapter 7
 Trustee,
                                      Plaintiff,
                       v.
 Talya Adika Sida aka Adika Talya
 Sida,
                                    Defendant.
                                                   [No hearing required pursuant to Federal Rule
                                                   of Civil Procedure 78(b) and Local
                                                   Bankruptcy Rule 9013-1(j)(3)]

  This adversary proceeding having been assigned to the undersigned judge, IT IS HEREBY
ORDERED AS FOLLOWS:

    1) The following dates shall apply to this proceeding:
       a) A Status Conference is set for 7/13/2021 at 10:00 a.m. A Joint Status Report shall be
          submitted by no later than fourteen days prior to the hearing. Due to the rapidly
          evolving situation with respect to the COVID-19 pandemic, the Court cannot project
          at this time whether the courtroom will be available for in-court appearances at the
          Status Conference. To determine whether telephonic appearances will be required,
          parties should consult the Court’s tentative ruling (available at


Revised 3/18/2021
Case 2:20-ap-01628-ER                Doc 21 Filed 05/13/21 Entered 05/13/21 11:31:33                               Desc
                                     Main Document     Page 2 of 10



              https://www.cacb.uscourts.gov/judges/honorable-ernest-m-robles) on the day prior to
              the hearing. If telephonic appearances are required, parties should contact CourtCall
              at 888-882-6878 no later than one hour before the hearing. The cost for persons
              representing themselves has been waived. In the event that telephonic appearances are
              not required, parties may elect to appear either in person or by telephone, unless
              specifically instructed that a personal appearance is required.
         b)   The last day to amend pleadings and/or join other parties is 8/12/2021.
         c)   The last day to disclose expert witnesses and expert witness reports is 11/30/2021.
         d)   The last day to disclose rebuttal expert witnesses and rebuttal expert witness reports is
              12/30/2021.
         e)   The last date to complete discovery, including discovery pertaining to expert
              witnesses, is 1/18/2022. All discovery motions must also have been heard by this
              date.1
         f)   The last day for dispositive motions to be heard is 1/18/2022.2
         g)   A Pretrial Conference is set for 2/8/2022 at 11:00 a.m. By no later than fourteen days
              prior to the Pretrial Conference, the parties must submit a Joint Pretrial Stipulation via
              the Court’s Lodged Order Upload (LOU) system. Submission via LOU allows the
              Court to edit the Joint Pretrial Stipulation, if necessary. Parties should consult the
              Court Manual, section 4, for information about LOU.
         h)   In addition to the procedures set forth in Local Bankruptcy Rule 7016-1(b), the
              following procedures govern the conduct of the Pretrial Conference and the
              preparation of the Pretrial Stipulation:
              i) By no later than thirty days prior to the Pretrial Conference, the parties must
                  exchange copies of all exhibits which each party intends to introduce into
                  evidence (other than exhibits to be used solely for impeachment or rebuttal).
              ii) When preparing the Pretrial Stipulation, all parties shall stipulate to the
                  admissibility of exhibits whenever possible. In the event any party cannot
                  stipulate to the admissibility of an exhibit, that party must file a Motion in Limine
                  which clearly identifies each exhibit alleged to be inadmissible and/or prejudicial.
                  The moving party must set the Motion in Limine for hearing at the same time as
                  the Pretrial Conference; notice and service of the Motion shall be governed by
                  LBR 9013-1. The Motion in Limine must contain a statement of the specific
                  prejudice that will be suffered by the moving party if the Motion is not granted.
                  The Motion must be supported by a memorandum of points and authorities
                  containing citations to the applicable Federal Rules of Evidence, relevant caselaw,
                  and other legal authority. Blanket or boilerplate evidentiary objections not
                  accompanied by detailed supporting argument are prohibited, will be summarily
                  overruled, and may subject the moving party to sanctions.




1
  For contemplated hearings on discovery motions, it is counsel’s responsibility to check the Judge’s self-
calendaring dates, posted on the Court’s website. If the discovery cutoff date falls on a date when the court is closed
or that is not available for self-calendaring, the deadline for hearings on discovery motions is the next closest
previous date which is available for self-calendaring.
2
  If the motion cutoff date is not available for self-calendaring, the deadline for dispositive motions to be heard is the
next closest previous date which is available for self-calendaring.


Revised 3/18/2021
Case 2:20-ap-01628-ER          Doc 21 Filed 05/13/21 Entered 05/13/21 11:31:33                Desc
                               Main Document     Page 3 of 10



            iii) The failure of a party to file a Motion in Limine complying with the requirements
                 of ¶ (1)(h)(ii) shall be deemed a waiver of any objections to the admissibility of
                 an exhibit.
            iv) Motions in Limine seeking to exclude testimony to be offered by any witness
                 shall comply with the requirements set forth in ¶ (1)(h)(ii), and shall be filed by
                 the deadline specified in ¶ (1)(h)(ii). The failure of a party to file a Motion in
                 Limine shall be deemed a waiver of any objections to the admissibility of a
                 witness’s testimony.
         i) Trial is set for the week of 2/28/2022. The trial day commences at 9:00 a.m. The
            exact date of the trial will be set at the Pretrial Conference. Consult the Court’s
            website for the Judge’s requirements regarding exhibit binders and trial briefs.

    2) This Order applies to counsel for all parties and persons not represented by counsel. With
       respect to the Status Conference, all counsel and parties shall comply with Local
       Bankruptcy Rules 7016-1(a)(2)–(3), which require the filing of a Joint Status Report
       at least fourteen days before the Status Conference or Unilateral Status Reports at
       least seven days before the Status Conference. The failure to timely file a Status
       Report may result in the imposition of sanctions as deemed appropriate by the Court.
       Such sanctions may include, without limitation, the imposition of monetary penalties,
       entry of a judgment of dismissal for failure to prosecute, or the striking of the Answer
       and the entry of default.

    3) Unless otherwise ordered, all applicable Local Bankruptcy Rules continue to apply as set
       forth in the EARLY MEETING OF COUNSEL, JOINT STATUS CONFERENCE
       INSTRUCTIONS, which is attached and incorporated herein by this reference. In
       particular, all parties shall review the Third Amended General Order No. 95-01
       (“Adoption of Mediation Program for Bankruptcy Cases and Adversary Proceedings”),
       located on the Court’s website.

    4) Plaintiff shall serve a copy of this order as well as the EARLY MEETING OF
       COUNSEL, JOINT STATUS CONFERENCE INSTRUCTIONS on all parties along
       with the Summons and Complaint. Proof of Service of the Summons and Complaint
       must indicate that such copies were served in accordance with this Order.

    5) Any party contesting this Court’s authority to enter a final order or judgment in this
       matter must file and serve a written objection no later than fourteen days prior to the date
       set for the first Status Conference. See Wellness Int’l Network, Ltd. v. Sharif, 135 S. Ct.
       1932 (2015). Failure to raise the issue in accordance with the requirements set forth
       above will be deemed consent to this court’s authority to enter a final order or judgment.
       If an objection is filed and served the Court may set a hearing date and a briefing
       schedule. Alternatively, the Court may rule on the objection without a hearing.




Revised 3/18/2021
Case 2:20-ap-01628-ER       Doc 21 Filed 05/13/21 Entered 05/13/21 11:31:33   Desc
                            Main Document     Page 4 of 10



    IT IS SO ORDERED.
                                         ###




       Date: May 13, 2021




Revised 3/18/2021
Case 2:20-ap-01628-ER        Doc 21 Filed 05/13/21 Entered 05/13/21 11:31:33                 Desc
                             Main Document     Page 5 of 10



        REVISED EARLY MEETING OF COUNSEL, JOINT STATUS
                  CONFERENCE INSTRUCTIONS
   1) A COPY OF THESE INSTRUCTIONS MUST BE ATTACHED TO THE COPY OF THE
      COMPLAINT SERVED UPON EACH PARTY, AND THE PROOF OF SERVICE OF
      THE SUMMONS AND COMPLAINT MUST INDICATE THAT SUCH COPY WAS
      SERVED THEREWITH.

   2) The Status Conference will be conducted by telephone at the date and time shown on the
      summons. Telephone appearances for Status Conference will be arranged through Court
      Call™ pursuant to the attached Instructions for Telephonic Appearances. Court Call™
      is an independent conference call company that arranges conference calls on a national
      and international basis for business. It has no business connection with this court.

   3) Plaintiff must serve, with the summons and complaint, a notice that compliance with Local
      Bankruptcy Rule 7026-1 is required. Plaintiff must also file proof of service of the notice
      with proof of service of the summons and complaint. Pursuant to Local Bankruptcy Rule
      7026-1, counsel for the parties MUST TIMELY MEET TO DISCUSS SETTLEMENT
      AND TO EXCHANGE DOCUMENTS, OTHER EVIDENCE, AND LISTS OF
      WITNESSES AND PRELIMINARY DISCOVERY SCHEDULES AS PROVIDED
      IN SAID RULE.

   4) Unless all defendants have defaulted, the parties shall file Form F 7016-1.Status.Report
      (available on the Court’s website) pursuant to Local Bankruptcy Rule 7016-1(a)(2) at
      least 14 days before the date of the Status Conference. If Local Bankruptcy Rule 7026-1
      applies, the parties must include in the Joint Status Report a statement that they have met
      to discuss settlement and have exchanged documents, other evidence, lists of witnesses
      and preliminary discovery schedules. If the parties request dates for discovery cut-off,
      pre-trial, trial, or other litigation deadlines other than those ordered herein, this
      request shall be made in the Joint Status Report.

   5) If no response to the complaint is timely filed, plaintiff may request entry of default by
      the clerk or by the court. Plaintiff may also request entry of a default judgment by filing
      and serving an appropriate motion. See Fed. R. Bankr. P. 7055 and Local Bankruptcy
      Rule 7055.

   6) Any settlement stipulations, proposed judgments thereon, and/or proposed default
      judgments shall be filed and lodged with the Court at least 7 days before the Status
      Conference or Pretrial Conference. If such stipulations and/or proposed judgments are not
      timely filed, all parties must appear. Parties submitting late filings may be subject to
      Court Call’s regular charges even if the hearing never takes place.

   7) Unless otherwise ordered, all applicable Local Bankruptcy Rules apply and shall be
      strictly enforced. In particular, all parties and counsel are encouraged to review Local
      Bankruptcy Rule 7026-1 (procedures governing the early meeting of counsel), Local
      Bankruptcy Rule 7016-1 (procedures governing Status Conferences and Pretrial


Revised 05-03-2019                          -5-
Case 2:20-ap-01628-ER         Doc 21 Filed 05/13/21 Entered 05/13/21 11:31:33                Desc
                              Main Document     Page 6 of 10



       Conferences), and Third Amended General Order No. 95-01 (“Adoption of Mediation
       Program for Bankruptcy Cases and Adversary Proceedings”).

   8) If the parties dispute whether the adversary proceeding is “core” or “non-core,” they
      shall file points and authorities in support of their positions. Any party that contends the
      proceeding is “non-core” shall file and serve its points and authorities at least 14 days
      before the Status Conference. Any response must be filed and served at least seven days
      before the Status Conference.

   9) Failure to comply with these instructions including the failure to timely file a Joint Status
      Report will subject the responsible party to monetary sanctions, without a further
      hearing.

   10) Failure of counsel for any party to appear at a Status Conference or Pretrial Conference
       may be considered an abandonment or failure to prosecute or defend diligently and the
       proceeding may be dismissed or judgment entered against the defaulting party without a
       further hearing.

   11) Plaintiffs demanding trial by jury in the bankruptcy court shall file a demand with their
       complaint. All other parties should indicate whether they consent to a jury trial before the
       Bankruptcy Court in the Joint Status Report filed in connection with the initial Status
       Conference.




Revised 05-03-2019                          -6-
Case 2:20-ap-01628-ER          Doc 21 Filed 05/13/21 Entered 05/13/21 11:31:33                    Desc
                               Main Document     Page 7 of 10



             INSTRUCTIONS FOR TELEPHONIC APPEARANCES
                                  For Judge Ernest M. Robles
                     United States Bankruptcy Court, Los Angeles Division

Telephone appearances will be arranged through Court Call™. Court Call is an independent
conference call company that arranges conference calls nationally for Courts.

It is counsel’s responsibility to schedule their telephonic appearance at least 5 court days prior to
the hearing date by contacting CourtCall at 866-582-6878 or via internet by registering at
www.courtcall.com.

Written confirmation will be provided for each separate CourtCall Appearance. If you have not
received a written Confirmation, prior to the hearing date, please contact CourtCall immediately
or you may be precluded from the telephone calendar.

It is the participant’s responsibility to dial into to their conference by using the 800 number
provided by CourtCall. The CourtCall Operator will not dial out to connect a participant.

Payment: CourtCall accepts 2 forms of payment:
1) Credit or Debit Card
2) CourtCall Debit Account
***Please contact CourtCall for more detailed information, not the Court.

Do not argue with Court Call or request special treatment. Court Call’s function is no more than
to offer you the opportunity to appear by telephone. Your election to appear by telephone
constitutes your agreement for telephonic appearances.

At the time of the hearing, you will initially be placed in “Listen-only” mode and able to hear all
proceedings just as if you were in the courtroom. Your line will be placed “Live” once the Judge
calls your case. Each time a participant speaks to the Court, he or she must identify themselves
for the record. When the Judge informs the participants that the hearing is completed, the
participants may disconnect and the next case will be called. Please remain on the line if you are
appearing on multiple cases on the same calendar.

Telephonic appearances are connected directly with the courtroom’s public address system and
electronic recording equipment so that a normal record is produced. To ensure a quality record,
the use of car phones, public telephone booths, or phones in other public places is prohibited
except in the most extreme emergencies. Participants should be able to hear all parties without
difficulty or echo. The system also allows more than one speaker to be heard so that the Judge
can interrupt a speaker to ask a question or redirect the discussion.

Telephonic appearances by multiple participants are only possible when there is compliance with
every procedural requirement. Sanctions may be imposed when there is any deviation from the
required procedures or the Court determines that a person’s conduct makes telephonic
appearances inappropriate. Sanctions may include dropping a matter from calendar, continuing



Revised 05-03-2019                           -7-
Case 2:20-ap-01628-ER         Doc 21 Filed 05/13/21 Entered 05/13/21 11:31:33               Desc
                              Main Document     Page 8 of 10



the hearing, proceeding in the absence of an unavailable participant, a monetary sanction, or a
permanent prohibition against a person appearing telephonically.




Revised 05-03-2019                          -8-
Case 2:20-ap-01628-ER        Doc 21 Filed 05/13/21 Entered 05/13/21 11:31:33          Desc
                             Main Document     Page 9 of 10




                             FREE LEGAL HELP
 A creditor has sued you in bankruptcy court. You were served with a Summons and Complaint,
 and you must now file an Answer. If you do not file an Answer on time, the court may
 enter a default judgment against you. This means that your debt may not be discharged and
 you will be responsible for paying it back.

      IF YOU CAN NOT AFFORD AN ATTORNEY, FREE LEGAL HELP MAY BE
                                        AVAILABLE.

                                  For more information, call:
                                       Public Counsel’s
                 Debtor Assistance Project Hotline (213) 385-2977, ext. 704




 THE PUBLIC INTEREST LAW OFFICE OF THE LOS ANGELES COUNTY AND
 BEVERLY HILLS BAR ASSOCIATIONS




Revised 05-03-2019                         -9-
Case 2:20-ap-01628-ER          Doc 21 Filed 05/13/21 Entered 05/13/21 11:31:33                  Desc
                               Main Document    Page 10 of 10




   AYUDA LEGAL GRATUITA
 Su acreedor le ha demandado en la corte de bancarrota. Usted recibió la
 demanda, llamada “Summons” y “Complaint.” Usted debe archivar una
 respuesta a la demanda en la corte. Si no archiva la respuesta a tiempo, la
 corte puede decidir en su contra. Si eso sucede, la deuda no se descargará
 en su caso de bancarrota y Usted será responsable por pagar al acreedor.

          SI LE FALTAN RECURSOS PARA
     CONTRATAR A UN ABOGADO, LLAME A LA
       LINEA DE AYUDA LEGAL GRATUITA.
                              Para mas información, llame al:

                          Proyecto de Ayuda al Deudor
                                       de
                                 Public Counsel
                                (213) 385-2977, ext. 704




         THE PUBLIC INTEREST LAW OFFICE OF THE LOS ANGELES COUNTY AND BEVERLY HILLS BAR ASSOCIATIONS




Revised 05-03-2019                           -10-
